ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree, in violation of Section 565.021.1 RSMo (1994), armed criminal action, in violation of Section 571.015 (1994), and driving while intoxicated, in violation of Section 577.010 RSMo (1994). He was sentenced to 20 years imprisonment on the murder count, 15 years imprisonment on the armed criminal action count, to be served consecutively to the murder count, and 6 months confinement on the driving while intoxicated count, to be served concurrently with the murder count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).